               Case 19-15265        Doc 176-3        Filed 02/02/20   Page 1 of 18



       IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND



 CYNTHIA MELKI,

                Plaintiff,
        v.                                                  Case No. 138142-FL

 TOUFIC MELKI,

                Defendant.



  UNCONTESTED MOTION TO MODIFY MARCH 26, 2019 DIVORCE ORDER AND
                       FOR OTHER RELIEF

       Plaintiff Cynthia Samaha (known earlier as Cynthia Samaha Melki), by and through her

counsel, hereby files this motion and states as follows:

       1.      This matter came before the Court regarding the Ms. Samaha’s Complaint for

Divorce (D.E. 001) in August 2016. Since then there were multiple hearings, including trial,

temporal custody modification, and contempt.

       2.      On March 26, 2019, this Honorable Court issued an Order and Opinion granting

Ms. Samaha’s complaint for absolute divorce (D.E. 441 - 443) (“Final Judgment”) and, among

other things, ordered Dr. Melki to pay child support, alimony, and convey use and possession of

the family home located at 8931 Edgewood Dr., Gaithersburg, MD 20877 to Ms. Samaha.

       3.      On April 18, 2019, Dr. Melki filed a petition for Chapter 11 bankruptcy with the

United States Bankruptcy Court for the District of Maryland, case No. 19−15265 – LSS.

       4.      After Dr. Melki’s motion to alter or amend was denied, he appealed from the Final

Judgment.

                                                 1
                 Case 19-15265        Doc 176-3        Filed 02/02/20   Page 2 of 18



          5.     The parties, each with the advice of counsel, have agreed to modify March 26, 2019

Divorce Order (D.E. 442-443) and June 10, 2019 Order (D.E. 490). Ms. Samaha also notes that

the United States Bankruptcy Court for the District of Maryland, case No. 19−15265 – LSS, has

final jurisdiction over the Settlement Agreement and Release1, and Ms. Samaha and Dr. Melki will

file a Rule 9019(a) motion in the U. S. Bankruptcy Court to approve this settlement.

          6.     Ms. Samaha believes it is in her best interest to voluntarily agree to accept a lower

alimony payment and reduce her lump sum award in exchange for reviewing real estate

distribution and a reduction of the scope of Dr Melki’s appeal. Dr. Melki agrees. Therefore, on

January 24, 2020, at the hearing in the Chapter 11 bankruptcy matter, Ms. Samaha and Dr. Melki

reached a settlement and executed a Settlement Agreement and Release attached hereto as exhibit

A.

          7.     The reduction in alimony alone based on a normal life expectancy results in a

reduction of Dr. Melki and his estate’s obligation of over 1 million dollars.

          8.     Dr. Melki has further agreed to waive all issues listed on his notice of appeal except

for the constitutional, jurisdictional and legal grounds for divorce as stated in the Settlement

Agreement. Dr. Melki explicitly waives his appellate rights related to all of the financial

determinations including support that were made by Judge Callahan throughout the course of this

case.

          9.     Each party has received the advice of counsel. Judge Simpson of the United States

Bankruptcy Court conducted full and complete colloquies of both parties regarding their knowing,

voluntary agreement to the terms of the modification. Both parties are satisfied with the advice of




1
    With the exception of agreements related to Custody and the best interest of the children.


                                                   2
               Case 19-15265       Doc 176-3        Filed 02/02/20   Page 3 of 18



counsel and wish that this Court accept this agreement and issue an order modifying the Final

Judgment and custody orders as stated in Exhibit A.

       WHEREFORE, Ms. Samaha respectfully requests that this Honorable Court modify its

March 26, 2019 Divorce Order (D.E. 442-443) and June 10, 2019 Order (D.E. 490) based on the

Settlement Agreement and Release attached to this motion.

                                             Respectfully submitted,

Date: January 29, 2020                       ____________________________
                                             Christopher J. Gowen, Esq. (CPF # 1207120004)
                                             Gowen Silva & Winograd PLLC
                                             513 Capitol Court, NE, Suite 100
                                             Washington, DC 20002
                                             Telephone: (202) 380-9355
                                             Facsimile: (202) 499-1370
                                             cgowen@gowensilva.com
                                             Counsel for Cynthia Samaha



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date indicated below, a copy of the foregoing document was

served via First-Class U.S. Mail, postage prepaid, as follows:


       John M. Quinn
       Aindrea M. Conroy
       33 Wood Lane
       Rockville, MD 20850,

       Bart Colombo
       312 E. Market Street, Suite F
       Leesburg, VA 20176
       Counsel for Defendant Toufic Melki


Date: January 29, 2020                                _________________________________
                                                      Christopher J. Gowen, Esq.




                                                3
              Case 19-15265       Doc 176-3     Filed 02/02/20    Page 4 of 18




      IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND




 CYNTHIA MELKI,

               Plaintiff,
        v.                                               Case No. 138142-FL

 TOUFIC MELKI,

               Defendant.



                                           ORDER

       This matter came on to be heard, upon the Plaintiff’s Uncontested Motion to Modify Orders

filed on January __, 2020 (D.E. ______), and it is appearing this ________ day of ___________,

2020, that this motion should be GRANTED.

       UPON CONSIDERATION WHEREOF, it is ORDERED that the Settlement Agreement

and Release attached hereto is merged and incorporated into this Court’s March 26, 2019 Divorce

Order (D.E. 442-443) and June 10, 2019 Order (D.E. 490).

       SO ORDERED.


                                        __________________________
                                        ____________________________, Judge
                                        Circuit Court for Montgomery County, Maryland
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 5 of 18




                EXHIBIT A
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 6 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 7 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 8 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 9 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 10 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 11 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 12 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 13 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 14 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 15 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 16 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 17 of 18
Case 19-15265   Doc 176-3   Filed 02/02/20   Page 18 of 18
